Citation Nr: 0511326	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  03-34 405	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than August 27, 
2002, for the grant of service connection for tinnitus.

2.  Entitlement to an effective date earlier than August 27, 
2002 for the grant of a 20 percent rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
April 1970.

This case comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The RO granted the veteran's 
claim for service connection for bilateral hearing loss and 
assigned a 20 percent disability evaluation effective August 
27, 2002.  The RO also granted his claim for service 
connection for tinnitus and assigned a 10 percent disability 
evaluation effective the same date.  He appealed for an 
earlier effective date for both conditions.

The RO issued another decision in August 2003 awarding an 
earlier effective date of February 2, 1979, for the grant of 
service connection for bilateral hearing loss.  But the RO 
rated this condition at the noncompensable level (0 percent) 
from that date until increasing the rating to 20 percent as 
of August 27, 2002.  The veteran since has continued to 
appeal; he wants a compensable rating for his bilateral 
hearing loss retroactive to that earlier date in 1979.  He 
also has continued to appeal for an earlier effective date 
for the grant of service connection for his tinnitus.

Unfortunately, further development of the evidence is 
required before actually deciding this appeal.  So, for the 
reasons explained below, the claims are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.




REMAND

As already mentioned, the veteran was granted service 
connection for his bilateral hearing loss in the April 2003 
RO decision, and he received a 20 percent rating for it 
effective August 27, 2002.  In May 2003, in response, he 
submitted a Statement in Support of Claim (VA Form 21-4138) 
indicating he disagreed with the effective date of August 27, 
2002, for both his bilateral hearing loss and tinnitus.  And 
he explained the basis of his disagreement.

An August 2003 decision by the local Decision Review Officer 
(DRO) at the RO revised the April 2003 decision, granting 
service connection for the veteran's bilateral hearing loss 
as of February 2, 1979, and assigning a noncompensable 
(i.e., 0 percent) rating from that earlier date until August 
26, 2002.  Effective August 27, 2002, the rating for the 
bilateral hearing loss increased to 20 percent.  The DRO 
maintained the same effective date of August 27, 2002, 
for the grant of service connection for the tinnitus.  The 
August 2003 statement of the case (SOC) only addressed the 
effective date claim for the tinnitus.

In his October 2003 substantive appeal (VA Form 9), the 
veteran indicated he was appealing "the percentage assigned 
from 1979 until 2002."  A January 2004 Report of Contact 
between the RO and his representative, to clarify exactly 
what he meant, indicates he was appealing the effective date 
for both his bilateral hearing loss and tinnitus.  And 
shortly thereafter, he was scheduled to have a hearing at the 
RO in March 2004.  But just prior to the hearing, in March 
2004, he submitted a statement (VA Form 21-4138) indicating 
he was withdrawing his claim for an earlier effective date 
for his hearing loss.  He said the only issue he wanted to 
address was the effective date for his tinnitus, and this was 
the only claim he testified concerning at his March 2004 
hearing before the local DRO.  Consequently, this also was 
the only claim discussed in the March 2004 supplemental SOC 
(SSOC), and indeed the only claim later certified to the 
Board in May 2004.



In the August 2004 brief, however, referencing the veteran's 
VA Form 9, his representative clarified that the veteran was 
appealing for a compensable rating for his bilateral hearing 
loss for the period from February 2, 1979 until 
August 27, 2002, when he received the higher 20 percent 
rating.  The representative also indicated the veteran was 
continuing with his appeal for an earlier effective date for 
the grant of service connection for the tinnitus.  And when 
more recently asked to confirm whether this is indeed the 
veteran's true intent, the representative responded that he 
was unable to contact the veteran concerning this - but, 
as mentioned in the representative's brief (and the veteran's 
VA Form 9)), he is appealing for a compensable rating for his 
bilateral hearing loss retroactive to the earlier February 2, 
1979 date.  See the Report of Contact dated April 4, 2005.

So the veteran's October 2003 VA Form 9 was a notice of 
disagreement (NOD) with the RO's August 2003 DRO decision.  
So this claim must be remanded to the RO for issuance of a 
statement of the case (SOC), as opposed to merely referred 
there.  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  The veteran also must be given an opportunity to 
perfect an appeal to the Board concerning this additional 
issue by submitting a timely substantive appeal (e.g., a VA 
Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305 
(2004).  He does not need to file another VA Form 9, however, 
concerning his other claim for an earlier effective date for 
the grant of service connection for tinnitus because his 
October 2003 VA Form 9 is sufficient for this purpose - but 
only concerning this particular claim.

The Board notes additionally that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
The VCAA potentially applies to all pending claims for 
VA benefits, and provides that VA shall make reasonable 
efforts to assist a veteran in obtaining evidence necessary 
to substantiate his claim.  Changes potentially relevant to 
this particular veteran's appeal include the establishment of 
specific procedures for advising him and his representative 
of information required to substantiate his claim, a broader 
VA obligation to obtain relevant records and advise him of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on the claim.

A preliminary review of the claims file does not indicate the 
veteran was properly advised of the changes brought about by 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  
The RO failed to provide an explanation of the information 
and evidence necessary to substantiate the claim of 
entitlement to service connection for tinnitus - as well as, 
more specific to this particular appeal, failed to provide 
notice of the information and evidence necessary to establish 
an earlier effective date for this benefit once granted.  
Furthermore, the RO failed to provide the veteran with an 
adequate explanation of the provisions of the VCAA, including 
notice of his rights and responsibilities under this law and 
whose ultimate responsibility - his or VA's, it is in 
obtaining the supporting evidence.  And mere notification of 
the provisions of the VCAA, without a discussion of his 
rights and responsibilities, VA's responsibilities, and the 
necessary evidence to be obtained with regard to the specific 
issue before the Board, is insufficient for purposes of 
compliance with the VCAA.  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

Ordinarily, when, as here, VA receives NOD that raises a new 
issue in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, 38 
U.S.C.A. § 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Here, though, since there was no initial VCAA notice, a VCAA 
letter must be issued to correct this procedural due process 
problem before the Board can decide the case.  See Huston v. 
Principi, 17 Vet. App. 195 (2003) (requiring VA to advise the 
veteran that evidence of an earlier filed claim is necessary 
to substantiate his claim for an earlier effective date).  
And the Board, itself, cannot correct this procedural due 
process deficiency; rather, the RO must.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  



As a consequence, the veteran's claim for an earlier 
effective date for the grant of service connection for 
tinnitus was certified to the Board without him being given 
appropriate notice of the evidence necessary to substantiate 
this claim, his rights and responsibilities under the VCAA, 
and VA's responsibilities under this law.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (failure by the BVA to 
enforce compliance with the requirements of 38 
U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Send the veteran a VCAA letter 
addressing his claims for an effective 
date earlier than August 27, 2002 for the 
grant of service connection for tinnitus 
and for a 20 percent rating for his 
bilateral hearing loss.  The VCAA letter 
must include notification of whose 
specific responsibility - his or VA's, 
it is for obtaining the supporting 
evidence.  Also advise him that he should 
submit any relevant evidence in his 
possession concerning these claims, 
including evidence of earlier filed 
claims.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  See, 
too, Huston v. Principi, 17 Vet. App. 195 
(2003).

2.  Then readjudicate the veteran's claim 
for an earlier effective date for the 
grant of service connection for tinnitus 
in light of any additional evidence 
obtained.  If the benefit sought on 
appeal is not granted to his 
satisfaction, send him and his 
representative an SSOC and give them time 
to respond before returning the case to 
the Board for further appellate 
consideration.

3.  Also send the veteran and his 
representative an SOC on the remaining 
issue of his purported entitlement to an 
effective date earlier than August 27, 
2002 for the grant of a 20 percent rating 
for his bilateral hearing loss.  Advise 
the veteran that he still needs to file a 
timely substantive appeal (e.g., a VA 
Form 9) concerning this additional claim 
if he wants the Board to consider it, 
and inform him of the time limit for 
doing this.  If, and only if, he submits 
a timely substantive appeal concerning 
this additional issue should it be 
returned to the Board for further 
appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


